F!LED
JuNau 2017

UNITED STATES DISTRICT CoURT gm u,s, mmr a. amkruprcy
FoR THE DISTRICT oF CoLUMBIA mm "\' °'W‘°‘°' °°'“"‘°'°
L. RUTHER,
Plaintiff,
v. : Civil Action No. l7-l 1 16 (UNA)

UNITED STATES OF AMERICA,

Defendant.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint

The Court notes that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Hal'nes v. Kerner, 404
U.S. 519, 520 (1972). Even pro se litigants must comply with the Federal Rules of Civil
Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal
Rules of Civil Procedure requires that a complaint contain a short and plain statement of the
grounds upon which the Court’s jurisdiction depends, a short and plain Statement of the claim
showing that the pleader is entitled to relief, and a demand forjudgment for the relief the pleader
seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice
to the defendants of the claims being asserted, sufficient to prepare a responsive answer, to
prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Calz'fano, 75 F.R.D. 497, 498 (D.D.C. 1977).

The complaint is barely legible. lt does not appear to state the grounds upon which this
court’s jurisdiction depends, include a statement of a cognizable claim showing plaintiffs
entitlement to relief, or set forth a basis for an award of 319 million. As drafted, the complaint
fails to meet the standard set forth in Rule 8(a), and therefore, it must be dismissed An Order

consistent with this Memorandum Opinion is issued separately.

United States bistrict Judge

DATE; ;g?Wz/?» ROM¢MJ/M &)/Z ~